DETAILED ACTION
This action is written in response to the application filed 8/2/19. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 12-13, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryu. (Ryu S, Kim S, Choi J, Yu H, Lee GG. Neural sentence embedding using only in-domain sentences for out-of-domain sentence detection in dialog systems. Pattern Recognition Letters. 2017 Mar 1;88:26-32. Cited by Applicant in IDS dated 8/2/19.)
Regarding claim 1, 12 and 17, Ryu discloses a computer-implemented method (and a related apparatus and computer program product) of training an encoder, the computer- implemented method comprising:
using an embedding network to generate prototypical vectors, each prototypical vector based on a corresponding label associated with a first domain;
P. 28, sec. 3.1: “Before training neural sentence embedding, words must be rep- resented in a low-dimensional continuous vector space in which semantically-similar words are located near each other. For example, ‘ London ’ should be closer to ‘ Paris ’ than to ‘ apple ’ in the vector space.”See also abstract: “We assume that only ID sentences are available as train- ing data because collecting enough OOD sentences in an unbiased way is a laborious and time-consuming job.”
using the embedding network to generate an in-domain test vector based on at least one data sample from a particular label associated with the first domain;
P. 29, sec. 4.1: “Eighty percent of the ID sentences were used to train the models; the remaining ID sentences and all OOD sentences were used for testing.” (‘first domain’: ID sentences.)See also autoencoder at fig. 4.
using the embedding network to generate an out-of-domain test vector based on at least one other data sample associated with a different domain;
Id. (‘different domain’: OOD sentences.)
comparing the prototypical vectors to the in-domain test vector to generate in-domain comparison values;
P. 29, sec. 3.3: “When an autoencoder is trained on interesting data, the reconstruction error is low for interesting input data but high for uninteresting input data.... The autoencoder is trained to minimize the reconstruction error”.
comparing the prototypical vectors to the out-of-domain test vector to generate out-of-domain comparison values; and
P. 29, sec. 4.1: “Eighty percent of the ID sentences were used to train the models; the remaining ID sentences and all OOD sentences were used for testing.” (OOD sentences.)
modifying, based on the in-domain comparison values and the out-of-domain comparison values, one or more parameters of the embedding network to generate one or more modified parameters for the embedding network.
P. 28, sec. 3.1: “The pre-trained word representations would be fine-tuned when sentence representations are learned using ID sentences (Section 3.2 ).”See also p. 27, sec. 3, eqn. (2) establishing the criterion for deciding whether a test observation is ID or OOD.
The Examiner notes that a processor, memory, and computer readable storage medium, as recited in independent claims 12 and 17, are inherent throughout the Ryu disclosure.

Regarding claims 2, 13 and 18, Ryu discloses the further limitation wherein modifying the one or more parameters of the embedding network comprises modifying one or more weights of the embedding network.
P. 28, sec. 3.1: “The pre-trained word representations would be fine-tuned when sentence representations are learned using ID sentences (Section 3.2 ).”See also autoencoder at fig. 4 (embedding network).

Regarding claim 16, Ryu discloses the further limitation wherein the operations further comprise classifying a particular test vector as "out-of-domain" if a similarity a(xiin, Sliin) between the particular test vector and each prototypical vector is lower than a threshold.
P. 27, sec. 3, excerpt reproduced below (emphasis added).

    PNG
    media_image1.png
    190
    791
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The following are the references relied upon in the rejections below:
Ryu (Ryu S, Kim S, Choi J, Yu H, Lee GG. Neural sentence embedding using only in-domain sentences for out-of-domain sentence detection in dialog systems. Pattern Recognition Letters. 2017 Mar 1;88:26-32. Cited by Applicant in IDS dated 8/2/19.)
Snell (Snell J, Swersky K, Zemel R. Prototypical networks for few-shot learning. Advances in neural information processing systems. 2017; 30. Cited by Applicant in IDS dated 8/2/19.)
Claims 3-5, 7, 9-10, 15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu and Snell.
Regarding claim 3, Snell discloses the following further limitation which Ryu does not disclose comprising determining a maximum likelihood of a true label based on the in-domain test vector, the in-domain test vector generated based on a training data sample selected from a label associated with the first domain.
PP. 2-3: “Learning proceeds by minimizing the negative log-probability” as described in eqn. (2). The Examiner notes that minimizing the negative log-probability is equivalent to maximizing the (positive) probability.
At the time of filing, it would have been obvious to a person of ordinary skill to apply the embedded support technique disclosed by Snell to the Ryu system because this would likely lead to improved classification performance. Both disclosures pertain to prototypical networks for classification tasks. The Examiner notes that in the Ryu disclosure training is performed using only in-domain examples. 

Regarding claim 4, Snell discloses the following further limitation which Ryu does not disclose wherein the maximum  likelihood of the true label is determined based on

    PNG
    media_image2.png
    75
    163
    media_image2.png
    Greyscale

Snell, p. 2, eqn. (2), reproduced below.
    PNG
    media_image3.png
    56
    328
    media_image3.png
    Greyscale

At the time of filing, it would have been obvious to a person of ordinary skill to apply the embedded support technique disclosed by Snell to the Ryu system because this would likely lead to improved classification performance. Both disclosures pertain to prototypical networks for classification tasks.

Regarding claim 5, Snell discloses the following further limitation which Ryu does not disclose wherein modifying the one or more parameters of the embedding network comprises:
selecting particular parameters that maximize distances between the out-of-domain test vector and the prototypical vectors, wherein the particular parameters correspond to the one or more modified parameters.
P. 2, fig. 1. The Examiner notes the embedded support examples inherently maximize distances between classes.
At the time of filing, it would have been obvious to a person of ordinary skill to apply the embedded support technique disclosed by Snell to the Ryu system because this would likely lead to improved classification performance. Both disclosures pertain to prototypical networks for classification tasks.

Regarding claim 7, Snell discloses the following further limitation which Ryu does not disclose wherein modifying the one or more parameters of the embedding network comprises:
selecting particular parameters that minimize a distance between the in-domain test vector and a particular prototypical vector associated with the maximum likelihood of the true label, wherein the particular parameters correspond to the one or more modified parameters.
PP. 2-3, eqn. 2, algorithm 1, and accompanying description. “Learning proceeds by minimizing the negative log-probability ... of the true class k via SGD. Training episodes are formed by randomly selecting a subset of classes from the training set, then choosing a subset of examples within each class to act as the support set and a subset of the remainder to serve as query points.” The Examiner notes that minimizing the negative log-probability is equivalent to maximizing the (positive) probability.See also p. 2, first full paragraph regarding distance metrics.

Regarding claim 9, Snell discloses the following further limitation which Ryu does not disclose comprising:
randomly selecting a first group of one or more data samples from a first label associated with the first domain; and
P. 3, algorithm 1, Random Sample for support examples Sk.
randomly selecting a second group of one or more data samples from a second label associated with the first domain.
P. 3, algorithm 1, Random Sample for query examples Qk.
The obviousness analysis of claim 3 applies equally here.

Regarding claim 10, Ryu discloses the further limitation comprising:
encoding, using the embedding network, each data sample in the first group of one or more data samples to generate corresponding first sample vectors; and
P. 27, fig. 1 (reproduced below): overview of training process, including encoding for all samples. [See rejection of claim 9 supra regarding random samples in Snell.]
encoding, using the embedding network, each data sample in the second group of one or more data samples to generate corresponding second sample vectors.
Id.
    PNG
    media_image4.png
    566
    482
    media_image4.png
    Greyscale


Regarding claims 15 and 20, Snell discloses the following further limitation which Ryu does not disclose wherein the operations further comprise determining a particular label that has a highest degree of similarity a(xiin, Sliin) to the in-domain test vector.
P. 3, algorithm 1, describing stochastic gradient descent (SGD) process for training classification model.
The obviousness analysis of claim 3 applies equally here.

Allowable Subject Matter
Claims 6, 8, 11, 14 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Relevant Prior Art
The following references were identified by the Examiner as being relevant to the disclosed invention, but are not relied upon in any particular prior art rejection:
Zhao discloses a machine learning system for few-shot image recognition (classification), i.e. the model is trained using a very small amount of training data. See introduction. (Zhao H, Yap KH, Kot AC, Duan L, Cheung NM. Few-shot and many-shot fusion learning in mobile visual food recognition. In2019 IEEE International Symposium on Circuits and Systems (ISCAS) 2019 May 26 (pp. 1-5). IEEE.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vincent Gonzales whose telephone number is (571) 270-3837. The examiner can normally be reached on Monday-Friday 7 a.m. to 4 p.m. MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached at (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Vincent Gonzales/Primary Examiner, Art Unit 2124